
	
		I
		111th CONGRESS
		2d Session
		H. R. 5269
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Mr. Clay introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To express the sense of Congress that Federal job
		  training programs that target older adults should work with nonprofit
		  organizations that have a record of success in developing and implementing
		  research-based technology curriculum designed specifically for older
		  adults.
	
	
		1.Sense of Congress regarding
			 technology training for older AmericansIt is the sense of Congress that the Senior
			 Community Service Employment Program (SCSEP) established under section 502 of
			 the Older Americans Act (42 U.S.C. 3056) and any other Federal program that
			 provides job training and placement services for older adults should—
			(1)work with
			 nonprofit organizations that have a record of success in developing and
			 implementing research-based technology curriculum designed specifically for
			 older adults; and
			(2)partner with such
			 nonprofit organizations to provide training, comprehensive student materials,
			 and support for a broad range of workforce technology skills, including basic
			 and intermediate computer skills, Internet, email, word processing,
			 spreadsheets, presentations, and other key skills appropriate for assisting
			 older adults to enter or re-enter the workforce.
			
